Argued March 9, 1927.
This was a joint action by John W. King and Cora P. King, his wife, to recover damages for personal injuries suffered by each of them through the alleged negligence of the appellant. A verdict was returned awarding damages in the sum of $2,473 to the wife and $1,371.50 to the husband, and this appeal is from the judgment entered upon the verdict in favor of the husband.
In an opinion filed this day at No. 37 February Term, 1927, we have set forth at length our reasons for affirming the judgment in favor of Cora P. King. It follows from the conclusions there reached that the judgment on the verdict in favor of her husband, John W. King, should also be affirmed.
Judgment affirmed.
 *Page 1